Exhibit 10.3(a)(1)


AMENDMENT TO
THE SUPPLEMENTAL INCOME AGREEMENT
BY AND BETWEEN FIRST SOUTH BANK AND SHERRY L. CORRELL


This Amendment to the Supplemental Income Agreement by and between FIRST SOUTH
BANK (the “Bank”) and Sherry L. Correll (“Executive”) is entered into as of
December 26, 2008.
 
WHEREAS, Executive and the Bank previously entered into a Supplemental Income
Agreement dated July 1, 1989 which was amended and restated on December 14, 1995
and subsequently amended (the “Agreement”); and


WHEREAS, Executive and the Bank desire to amend the Agreement to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree to amend
the as follows:


FIRST CHANGE


All references in the Agreement to New South Bancorp, Inc. shall be replaced
with First South Bancorp, Inc.


SECOND CHANGE


Section 5 of the Agreement shall be amended by deleting the last three (3)
paragraphs thereof which address the implementation of a grantor trust.


THIRD CHANGE


The following new Section 7 shall be added to the Agreement:


“Section 7.    Section 409A


This Agreement shall at all times be administered and the provisions of this
Agreement shall be interpreted consistent with the requirements of Section
409A.  For purposes of this Agreement, Section 409A shall refer to Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”) and the Treasury
regulations and any other authoritative guidance issued thereunder.  Any
modification to the terms of this Agreement that would inadvertently result in
an additional tax liability on the part of the Employee shall have no effect,
provided the change in the terms of the Agreement are rescinded by the earlier
of a date before the right is exercised (if the change grants a discretionary
right) and the last day of the calendar year during which such change occurred.


On or before December 31, 2008, if the Employee wishes to change his or her
election as to the form or timing of the payment under this Agreement, the
Employee may do so by completing a Transition Relief Election Form, provided
that any such election (i) must be made prior to the Employee’s separation from
service, (ii) shall not take effect before the date that is 12 months after the
date the election is made, (iii) cannot apply to amounts that would otherwise be
payable in 2008 and may not cause an amount to be paid in 2008 that would
otherwise be paid in a later year.

 
 

--------------------------------------------------------------------------------

 


Changes to elections under this Agreement after December 31, 2008: (i) may not
accelerate the payment of benefits, (ii) must be made at least 12 months prior
to the scheduled distribution date, and (iii) must postpone payment (or the
commencement of payments) for at least five (5) years from the scheduled
distribution date.


Despite any contrary provision of this Agreement, if, when an Employee’s service
terminates, the Employee is a “specified employee,” as defined in Section 409A
of the Code, and if any payments under this Agreement will result in additional
tax or interest to the Employee because of Section 409A of the Code, the
Employee shall not be entitled to the such payments until the earliest of (i)
the date that is at least six months after termination of the Employee’s
employment for reasons other than the Employee’s death, (ii) the date of the
Employee’s death, or (iii) any earlier date that does not result in additional
tax or interest to the Employee under Section 409A of the Code.”


FOURTH CHANGE


The third paragraph of Section 4 of the Agreement shall be amended in its
entirety as follows:


 “Except as otherwise provided in Sections 2 or 3 as applicable, in the event
that, on or before the occurrence of an Employee’s Retirement Age or Early
Retirement Date, a “Termination of Protected Employment” occurs following a
Change in Control (as defined herein), then the Employee shall be deemed to have
retired as of his Early Retirement Date and the Employee may elect to receive
the present value of his accrued benefit in a lump sum or elect to receive his
benefits in accordance with Section 1 of this Agreement.  Said election must be
made in accordance with Section 7 of this Agreement.


An Employee will be deemed to have a termination of employment for purposes of
determining the timing of any payments under this Agreement only upon a
“separation from service” within the meaning of Section 409A of the Code.”


FIFTH CHANGE


Section 1 of this Agreement shall be deleted in its entirety effective as of the
restatement of this Agreement and reserved for future use.


Except as expressly provided herein, the terms and conditions of the Agreement
shall remain in full force and effect and shall be binding on the parties hereto
until the expiration of the term of the Agreement.  Effectiveness of this
Amendment to the Agreement shall be conditioned upon approval by the Board of
Directors of the Bank (or appropriate committee thereof), and this Amendment to
the Supplemental Income Agreement shall become effective on the later of date of
such approval and execution by both parties hereto.


IN WITNESS WHEREOF, the parties have duly executed and delivered this Amendment
to the Agreement, as of the day and year first above written. 


ATTEST:
 
FIRST SOUTH BANK
/s/ William L. Wall
 
/s/ Frederick N. Holscher
   
Chairman of the Board
     
WITNESS:
 
EXECUTIVE
/s/ William L. Wall
 
/s/ Sherry L. Correll
   
Sherry L. Correll


 
 

--------------------------------------------------------------------------------

 

Exhibit 10.3(a)(2)


AMENDMENT TO
THE SUPPLEMENTAL INCOME AGREEMENT
BY AND BETWEEN FIRST SOUTH BANK AND THOMAS A. VANN


This Amendment to the Supplemental Income Agreement by and between FIRST SOUTH
BANK (the “Bank”) and Thomas A. Vann (“Executive”) is entered into as of
December 26, 2008.
 
WHEREAS, Executive and the Bank previously entered into a Supplemental Income
Agreement dated July 1, 1989 which was amended and restated on December 14, 1995
and subsequently amended (the “Agreement”); and
 
WHEREAS, Executive and the Bank desire to amend the Agreement to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree to amend
the as follows:


FIRST CHANGE


All references in the Agreement to New South Bancorp, Inc. shall be replaced
with First South Bancorp, Inc.


SECOND CHANGE


Section 5 of the Agreement shall be amended by deleting the last three (3)
paragraphs thereof which address the implementation of a grantor trust.


THIRD CHANGE


The following new Section 7 shall be added to the Agreement:


“Section 7.    Section 409A


This Agreement shall at all times be administered and the provisions of this
Agreement shall be interpreted consistent with the requirements of Section
409A.  For purposes of this Agreement, Section 409A shall refer to Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”) and the Treasury
regulations and any other authoritative guidance issued thereunder.  Any
modification to the terms of this Agreement that would inadvertently result in
an additional tax liability on the part of the Employee shall have no effect,
provided the change in the terms of the Agreement are rescinded by the earlier
of a date before the right is exercised (if the change grants a discretionary
right) and the last day of the calendar year during which such change occurred.


On or before December 31, 2008, if the Employee wishes to change his or her
election as to the form or timing of the payment under this Agreement, the
Employee may do so by completing a Transition Relief Election Form, provided
that any such election (i) must be made prior to the Employee’s separation from
service, (ii) shall not take effect before the date that is 12 months after the
date the election is made, (iii) cannot apply to amounts that would otherwise be
payable in 2008 and may not cause an amount to be paid in 2008 that would
otherwise be paid in a later year.

 
 

--------------------------------------------------------------------------------

 


Changes to elections under this Agreement after December 31, 2008: (i) may not
accelerate the payment of benefits, (ii) must be made at least 12 months prior
to the scheduled distribution date, and (iii) must postpone payment (or the
commencement of payments) for at least five (5) years from the scheduled
distribution date.


Despite any contrary provision of this Agreement, if, when an Employee’s service
terminates, the Employee is a “specified employee,” as defined in Section 409A
of the Code, and if any payments under this Agreement will result in additional
tax or interest to the Employee because of Section 409A of the Code, the
Employee shall not be entitled to the such payments until the earliest of (i)
the date that is at least six months after termination of the Employee’s
employment for reasons other than the Employee’s death, (ii) the date of the
Employee’s death, or (iii) any earlier date that does not result in additional
tax or interest to the Employee under Section 409A of the Code.”


FOURTH CHANGE


The third paragraph of Section 4 of the Agreement shall be amended in its
entirety as follows:


 “Except as otherwise provided in Sections 2 or 3 as applicable, in the event
that, on or before the occurrence of an Employee’s Retirement Age or Early
Retirement Date, a “Termination of Protected Employment” occurs following a
Change in Control (as defined herein), then the Employee shall be deemed to have
retired as of his Early Retirement Date and the Employee may elect to receive
the present value of his accrued benefit in a lump sum or elect to receive his
benefits in accordance with Section 1 of this Agreement.  Said election must be
made in accordance with Section 7 of this Agreement.


An Employee will be deemed to have a termination of employment for purposes of
determining the timing of any payments under this Agreement only upon a
“separation from service” within the meaning of Section 409A of the Code.”


FIFTH CHANGE


The first paragraph in Section 2 is deleted in its entirety and replaced with
the following new paragraph:


Except as otherwise specifically provided herein, if the Employee shall retire
from employment with the Bank either at or after the age of 65 (the “Retirement
Age”) or at or after age 55 with at least 10 years of service with the Bank
(“Early Retirement Date”), the Employee shall be entitled to the annual
retirement benefit set forth on Exhibit A to this Agreement (based on years of
service with the Bank after July 1, 1990).


The Employee may elect to receive his benefit in annual installments over a
fifteen year period or he may elect to receive the present value of his fifteen
year benefit in a lump sum.  Benefits under this Agreement will be paid (or
commence to be paid) within 10 days of the Employee’s Retirement Age or Early
Retirement Date (whichever is applicable).  Said election must be made in
accordance with Section 7 of this Agreement.”


SIXTH CHANGE


Section 1 of this Agreement shall be deleted in its entirety effective as of the
restatement of this Agreement and reserved for future use.


Except as expressly provided herein, the terms and conditions of the Agreement
shall remain in full force and effect and shall be binding on the parties hereto
until the expiration of the term of the Agreement.  Effectiveness of this
Amendment to the Agreement shall be conditioned upon approval by the Board of
Directors of the Bank (or appropriate committee thereof), and this Amendment to
the Supplemental Income Plan Agreement shall become effective on the later of
date of such approval and execution by both parties hereto.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Amendment
to the Agreement, as of the day and year first above written.
 
ATTEST:
 
FIRST SOUTH BANK
/s/ William L. Wall
 
/s/ Frederick N. Holscher
   
Chairman of the Board
     
WITNESS:
 
EXECUTIVE
/s/ William L. Wall
 
/s/ Thomas A. Vann
   
Thomas A. Vann

 
 
 

--------------------------------------------------------------------------------

 
